Ross, J.:
By § 3447 of the Political Code the petition for the formation of the swamp land district in question was required to “be published for four weeks next preceding the hearing thereof,” in some newspaper, etc. And § 3258 of the same code declares: “A week consists of seven consecutive days.”
It is obvious that the petition could not be published for four weeks next preceding its hearing, unless it was published for four consecutive weeks. And inasmuch as the petition could not be published for four consecutive weeks, unless it was published at least once a week for that period, and since the statute defines a week to be seven consecutive days, it necessarily results that it could not be published for four weeks next preceding its hearing unless it was published at least once every seven days for the period of four weeks next preceding the hearing. Whether a publication once a week for the time mentioned when made in a newspaper published oftener than that, is sufficient under the statute, need not be determined in this case, since it appears from the findings of the court below that there were two intervals of more than *239seven consecutive days in the four weeks next preceding the day fixed for hearing the petition, in which there was no publication of the petition.
The statutory publication was one of the jurisdictional steps in the proceedings, and as the petition in question was not published in accordance with the requirement of the statute, all of the subsequent proceedings were invalid.
Judgment reversed and cause remanded for further proceedings in accordance with this opinion.
McKinstry, J., and McKee, J., concurred.